Title: Thomas Jefferson to Richard Ware, 9 April 1819
From: Jefferson, Thomas
To: Ware, Richard


          
            Sir
            Monticello Apr. 9. 19.
          
          Having proceeded to the distribution of the work to be done for the University this season we accept of your offer to undertake a part, and we give up the discount of 15. per cent below the printed prices in Carey’s book, because we wish our workmen to recieve a reasonable living price for what they do and we believe the printed prices give that. but we accept on the condition that you can engage in Philadelphia brickmakers & bricklayers to do the brickwork of that part of which you will do the carpenters work. this will amount to between 5. and 600,000 bricks. for which, the undertakers finding every thing as mentioned in our advertisement, we will give 11. D 50 C per M for place bricks and 20.D. per M. for the oil stock bricks. these being the prices at which other parts of the work are undertaken, and it being our wish, if these be higher than the Philadelphia prices, that our undertakers should have living prices. there will be as much to do the next year. and much for a considerable time afterwards. for all other terms not herein specified I refer to our advertisement printed in the Philadelphia papers. the Dormitories already done will give lodgings for the master workmen. and their cellars for the under-workmen. you must be so good as to give me notice by letters as soon as you can of what we may depend upon, observing that all should be here as soon as possible &  especially the brickmakers. indeed I wish that on the reciept of this you would immediately write me your expectations were it only to assure me of the reciept of this letter, as the advance of the season & quantity of work to be done leaves us no spare time. I salute you with respect.
          Th: Jefferson
        